The State of




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   December 15, 2015

                                   No. 04-15-00533-CR

                                      Jesse GARZA,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015CR7759W
                            Jefferson Moore, Judge Presiding

                                     ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to January 13, 2016. No further extensions will be granted absent extenuating
circumstances.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court